
	

114 HR 1989 IH: Encourage New Legalized Immigrants to Start Training Act
U.S. House of Representatives
2015-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1989
		IN THE HOUSE OF REPRESENTATIVES
		
			April 23, 2015
			Mr. Denham (for himself, Mr. Coffman, Mr. Valadao, Mr. Curbelo of Florida, Mr. Dold, Mr. Nunes, Mr. Amodei, Mr. Young of Alaska, Mr. Diaz-Balart, Ms. Ros-Lehtinen, Mr. Barton, Mr. Kinzinger of Illinois, Ms. Herrera Beutler, Mr. Walz, Mr. Newhouse, Ms. Gabbard, and Mr. Smith of Washington) introduced the following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To amend title 10, United States Code, to authorize the enlistment in the Armed Forces of certain
			 aliens who are unlawfully present in the United States and were younger
			 than 15 years of age when they initially entered the United States, but
			 who are otherwise qualified for enlistment, and to provide a mechanism by
			 which such aliens, by reason of their honorable service in the Armed
			 Forces, may be lawfully admitted to the United States for permanent
			 residence.
	
	
 1.Short titleThis Act may be cited as the Encourage New Legalized Immigrants to Start Training Act or ENLIST Act. 2.Authority to enlist in the Armed Forces certain aliens who are unlawfully present in the United States and legal status of such enlistees by reason of honorable service in the Armed Forces (a)Certain aliens authorized for enlistmentSubsection (b)(1) of section 504 of title 10, United States Code, is amended by adding at the end the following new subparagraph:
				
 (D)An alien who was unlawfully present in the United States on December 31, 2011, who has been continuously present in the United States since that date, who was younger than 15 years of age on the date the alien initially entered the United States, and who, disregarding such unlawful status, is otherwise eligible for original enlistment in a regular component of the Army, Navy, Air Force, Marine Corps, or Coast Guard under section 505(a) of this title and regulations issued to implement such section..
 (b)Conditional Admission to Permanent Residence of Alien EnlisteesSuch section is further amended by adding at the end the following new subsection:  (c)Conditional admission to permanent residence of alien enlistees (1)The Secretary of Homeland Security shall adjust the status of an alien described in subsection (b)(1)(D) who enlists in a regular component of the Army, Navy, Air Force, Marine Corps, or Coast Guard to the status of an alien lawfully admitted for permanent residence under the provisions of section 249 of the Immigration and Nationality Act (8 U.S.C. 1259), except that the alien does not have to—
 (A)establish that he or she entered the United States prior to January 1, 1972; or (B)comply with section 212(e) of such Act (8 U.S.C. 1182(e)).
 (2)The lawful permanent resident status of an alien described in subsection (b)(1)(D) who enlisted in a regular component of the Armed Forces and whose status was adjusted under paragraph (1) is automatically rescinded, by operation of law, if the alien is separated from the armed forces under other than honorable conditions before the alien serves the term of enlistment of such alien. Such grounds for rescission are in addition to any other grounds for rescission provided by law. Proof of separation from the Armed Forces under other than honorable conditions shall be established by a duly authenticated certification from the armed force in which the alien last served.
 (3)Nothing in this subsection shall be construed to alter— (A)the process prescribed by sections 328, 329, and 329A of the Immigration and Nationality Act (8 U.S.C. 1439, 1440, 1440–1) by which a person may naturalize through service in the armed forces; or
 (B)the qualifications for original enlistment in the armed forces described in section 505(a) of this title and regulations issued to implement such section..
			
